Citation Nr: 1456742	
Decision Date: 12/29/14    Archive Date: 01/09/15

DOCKET NO.  11-02 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES


1.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

2.  Entitlement to service connection for a left knee disability, including arthritis.

3.  Entitlement to service connection for a right knee disability, including osteoarthritis with medial capsulitis and degenerative medial meniscus tear of the right knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to January 1991 and January 2003 to December 2003.  He has additional service in the Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) from March and November 2010 and rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In the November 2010 rating decision, the RO effectuated the grant of right ear hearing loss, finding that clear and unmistakable error was committed in denying this claim in March 2010.  In any event, in light of the grant of service connection for right ear hearing loss and as the Veteran asserts entitlement to a compensable rating for his service-connected hearing loss, the issue before the Board is one of entitlement to an initial compensable evaluation for bilateral hearing loss.

In May 2012 the Veteran was afforded a Travel Board hearing.  A transcript of the testimony offered at the hearing has been associated with the record.

In May 2014 this matter was last before the Board, at which time it was remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

When this matter was last before the Board, it was remanded to obtain the Veteran's complete service personnel records from the appropriate sources.  The Veteran alleges a history of in-service injury to the knees and it is possible that the service personnel records could disclose additional information concerning the reported injury and service history.  There is no indication that the Board's remand directive was acted upon by the AOJ.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Board remand "confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders").

When the issue of entitlement to an initial compensable evaluation for bilateral hearing loss was last before the Board it was remanded to afford the Veteran a VA audiologic examination to address the severity of his bilateral hearing loss.  In July 2014 the Veteran was afforded such an examination.  However, the report contains no audiometric results as the examiner found the Veteran's responses unreliable due to apparent exaggeration.  The Veteran's representative requests that the Veteran be afforded a new examination.  Notably, a December 2012 private ENT note documents that the Veteran does indeed have communication problems.  As such, the Board finds that the Veteran should be afforded another examination.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran s complete service personnel records from the appropriate sources.

2.  Schedule the Veteran for an audiological examination to determine the severity of his service-connected bilateral hearing loss.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  The examiner should note that the claims file has been reviewed.  All indicated tests and studies should be performed and all clinical and special test findings should be reported in detail to allow for evaluation under applicable VA rating criteria.

For each ear, the examiner is asked to specifically record the decibel loss at the 1000, 2000, 3000, and 4000 Hz frequencies, and should provide results of a Maryland CNC word recognition test.  The examiner should also address any functional impairment resulting from the Veteran's hearing loss and its effects on his ordinary activities.

3.  Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




